Citation Nr: 1204082	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-27 465	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claims of service connection for a head contusion and for dizziness.

2.  Entitlement to service connection for residuals of a head contusion, including headaches and dizziness. 

3.  Entitlement to service connection for a low back disability, degenerative disc disease of the lumbosacral spine, to include as secondary to service-connected residuals of left hip fracture.

4.  Entitlement to service connection for left leg length discrepancy to include as secondary to service-connected residuals of left hip fracture.

REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at Law

WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the Veteran's file.

In July 2010, the Board remanded the new and material evidence claims of service connection for a head contusion and for dizziness and the reopened claims of service connection for a low back disability and for a left leg length discrepancy.

The reopened claims of service connection for a head contusion and for dizziness and the claims of service connection for a low back disability and for a left leg length discrepancy are REMANDED to the Department of Veterans Affairs Regional Office.









FINDINGS OF FACT

1.  In a rating decision in November 1970, the RO denied the claims of service connection for a head contusion and for dizziness; after the Veteran was notified of the adverse determinations and of his procedural and appellate rights, he did not appeal the RO's rating decision. 

2.  The additional evidence presented since the rating decision in November 1970 by the RO relates to an unestablished fact necessary to substantiate the claims of service connection for a head contusion and for dizziness. 


CONCLUSIONS OF LAW

1.  The rating decision in November 1970 by the RO, denying service connection for a head contusion and for dizziness, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the rating decision in November 1970 by the RO, denying service connection for a head contusion and for dizziness, is  new and material, and the claims of service connection are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and implemented in part at 38 C.F.R. § 3.159 (2009), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.





In light of the Board's decision to reopen the claims of service connection for a head contusion and for dizziness and to remand the claims, VCAA compliance need not be addressed further.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim 

In October 1970, the Veteran filed a claim of service connection for dizziness.  
In a rating decision in November 1970, noting that the Veteran sustained a head contusion in service, the RO denied service connection for a head contusion on the grounds that the contusion was an acute condition and not a chronic disability.

The RO also denied service connection for dizziness because dizziness alone was not a disability and the subjective dizziness was related to a personality disorder. 

After the Veteran was notified of the adverse determination and of his right to appeal, he did not appeal the rating decision, and by operation of law the rating decision became final based on the evidence then of record (hereinafter also referred to as finality).  38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.104.  

A claim that is the subject of a prior final denial (finality) may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In October 2006, the Veteran filed a claim of service connection for a contusion, asserting that a cerebral contusion can cause headaches and dizziness and fainting.  In a rating decision in August 2007, the RO adjudicated the claim on the merits without regard to finality.  





Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In July 2010, in light of Jackson, the Board remanded the claims for procedural development, including notification to the Veteran that the Board was considering finality. 

After the Board's remand, in the supplemental statements of the case, dated in February 2011 and in April 2011, on readjudication of the claims, the RO determined that new and material evidence had not be presented to reopen the claims.

As the claims were received in October 2006, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363   (Fed. Cir. 1998).  


Evidence Previously Considered

The evidence of record at the time of the rating decision by the RO in November 1970 consisted of the service treatment records and the Veteran's statement in October 1970.

The service treatment records show that on entrance examination the Veteran gave a history of frequent or severe headache, which was not disqualifying for enlistment. In May 1967, the Veteran complained of a headache and the assessment was headache, probably related to fatigue and tension.  In November 1967, the Veteran complained of a bump on his head, but there was no abnormal finding. 

In May 1968, the Veteran was seen in an emergency room and he complained that he was beaten about the right side of his face.  The pertinent finding was swelling around the right eye.  When he was seen next that same day, it was noted that the Veteran was struck on the head in a fight.  The impression was contusion.  An X-ray of the skull was negative.  On December 20, 1968, the Veteran complained of dizziness and a headache with onset that morning.  The impression was questionable viral symptoms.  When he was seen three days later, the Veteran had a sore throat, and the impression was pharyngitis.  On separation examination, the Veteran gave a history of frequent or severe headache and dizziness.  The head and face were evaluated as normal and there was no head or facial abnormality listed or diagnosed.  

In a statement in October 1970, the Veteran stated that he was now being bothered by dizziness. 








Additional Evidence 

As stated before, the RO previously denied the claim of service connection for a head contusion because the injury was an acute condition and not a chronic disability. The RO also denied service connection for dizziness because dizziness alone was not a disability and the subjective dizziness was related to a personality disorder. 

In order that the additional evidence may be considered new and material, the evidence must relate to the bases for the prior denial of the claims, that is, evidence of a chronic disability related to the contusion in service or evidence of dizziness or other symptoms that is related to an injury, disease, or event in service. 

The additional evidence consists of VA and private medical records and the Veteran's statements and testimony.  

The VA records show that in May 1975 the Veteran was wearing a patch over his left eye because of headaches, starting at the back of the neck, which he attributed to a neck injury sustained in a motorcycle accident in service.  In April 1976, the Veteran complained of headaches, mostly over the left face and left eye.  

In March 2004, the Veteran had a problem with headaches.   In April and May 2010, the Veteran was evaluated for a long-standing history of headaches.  It was noted that a MRI in 2006 was unremarkable, except of small vessel ischemia, and a CT scan in December 2009 was unremarkable. 

Private records in December 1975 show that the Veteran complained headaches associated with tightness at the base of the cervical spine.  In October 1998, the Veteran complained of a headache and other musculoskeletal symptoms, which were associated with muscle strain.  In July 1999, the Veteran complained of headache and other symptoms, which were associated with acute bronchitis.  



In March 2001, history included migraine headache since the 1980s.  In October 2006, history included headaches for several years which improved slightly after a neck adjustment.  In December 2010, the Veteran was treated for recurrent migraine headache. 

In a statement in October 2006, the Veteran stated that in reviewing his records he noted that in 1970 he had a cerebral contusion, which he also referred to as a cerebral hemorrhage, and that he had learned that a cerebral contusion can cause headaches, dizziness, and fainting, which he has had. 

In April 2010, the Veteran testified that in service he was in a fight and he sustained a contusion on the left side of his head and that he was seen for headaches in February and December 1968 and he has had headaches and dizziness since then. 

Analysis

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 





see  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competency is a question of fact, which is to be addressed by the Board. 
Jandreau v. Nicholson, 492 F.3d 372, 1377 (Fed. Cir. 2007).   

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran is competent to testify that he has had headaches and dizziness since service as headaches and dizziness can be observed and described by the Veteran as a lay person.  And the Veteran's testimony is presumed credible for the limited purpose of determining whether the evidence is new and material as the testimony is based on personal observation that is not beyond the Veteran's competency. 

As the Veteran's testimony relates to evidence of residuals of a head contusion in service under the theory of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b), and as the claims were previously denied because there was evidence of a disability related to the head contusion in service, the Veteran's testimony relates to an unestablished fact necessary to substantiate the claims and the Veteran's testimony is new and material evidence under 38 C.F.R. § 3.156, that is, the evidence raises a reasonable possibility of substantiating the claims.  




As the evidence is new and material, the claims of service connection for a head contusion and for dizziness are reopened.   And the Board is restyling the claim as service connection for residuals of a head contusion, including headaches and dizziness. 

ORDER

As new and material evidence has been presented, the claim of service connection for residuals of a head contusion, including headaches and dizziness, is reopened, and to this extent only the appeal is granted. 


REMAND

Although the Board has reopened the claim of service connection, the Veteran has the right to have the RO consider the claim on the merits in the first instance and further development is needed.

On the claims of service connection for a low back disability, degenerative disc disease of the lumbosacral spine, and for left leg length discrepancy to include as secondary to service-connected residuals of left hip fracture, the Board remand the claims to afford the Veteran a VA examination and to obtain a VA medical opinion.  On VA examination in January 2011, the VA examiner did not address aggravation in the claim of service connection for a low back disability to include as secondary to the service-connected residuals of left hip fracture.  

On the claim of service connection for a left leg length discrepancy, the Board determines the VA examination in January 2011 was inadequate, because the VA examiner did not specifically address the question posed by the Board in its remand directive, that is, whether the hip fracture actually caused the leg length discrepancy.  



Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service connection for residuals of a head contusion, including headaches and dizziness, on the merits, considering all the evidence of record.  On the theory of continuity of symptomatology, address the credibility of the Veteran's testimony in light of all the evidence of record.  

Credibility is a factual determination going to the probative value or weight of the evidence, that is, does the Veteran's testimony tend to prove the continuity he avers.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604   (Fed. Cir. 1996) (in addressing credibility the factors to be considered include internal inconsistency of statements and inconsistencies with other evidence of record); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.) 

If the decision remains adverse to the Veteran, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

2.  Afford the Veteran a VA examination by an orthopedic surgeon to determine: 





Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that:

a).  A low back disability, degenerative disc disease of the lumbosacral spine, was caused by or aggravated by the service-connected left hip fracture, and  

b).  The left leg length discrepancy was caused by or aggravated by the service-connected left hip fracture.

In this context, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening beyond the natural clinical course and character of the disability as contrasted to a temporary worsening of symptoms due to the service-connected residuals of a left hip fracture.

In formulating the opinion, please consider the following: 

The service treatment records show that in December 1968 the Veteran suffered an open fracture of the left greater trochanter of the femur.  X-rays in December 1969 showed an ununited fragment from the greater trochanter.  In January 1974, the Veteran was hospitalized for low back pain after a vehicle accident in October 1973.  An X-ray of the lumbar spine was essentially normal and the diagnosis was low back sprain.  



On VA examination in May 1975, the Veteran complained of low back pain after falling on ice in December 1974.  X-rays showed no dislocation or joint abnormality.  The diagnosis was acute lumbar sprain sustained in post-service accident.  In March 1977, the impression was intervertebral disc at L5-S1 by X-ray.  In May 2001, the diagnosis was degenerative disc disease of the lumbar spine by MRI. 

In July 2001, the left lower extremity was .5 cm shorter than the right lower extremity.  On VA examination in July 2007, the left lower extremity was 1/4 inch shorter than the right lower extremity.

The report of VA examination in July 2007 provides a detailed history and discussion of the low back and the leg length discrepancy.  

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disability, please identify the other potential etiologies, when the service-connected disability is not more likely than any other etiology to cause or to aggravate the low back disability or a leg length discrepancy and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge, including a review of the medical literature, if necessary. 


The Veteran's file must be made available to the examiner for review. 

3.  After the requested development is completed, adjudicate the claims of service connection for a low back disability and for a left leg length discrepancy.  If any decision remains adverse to the Veteran, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


